IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-498-CV 



TOWN NORTH NISSAN, INC.,


	APPELLANT

vs.



LAURA ICHON AND MICHELE ICHON,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. 454,713, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING

 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. Ann. 74(k) (Pamph. 1991).  If the
appellant fails to file his brief within the prescribed time, the appellate court may dismiss the
appeal for want of prosecution, unless the appellant shows a reasonable explanation for failing to
file the brief and the appellee has not suffered material injury.  Tex. R. App. P. Ann. 74(l)(1)
(Pamph. 1991).
	The transcript and statement of facts in this cause were filed on November 21,
1991.  Accordingly, appellant's brief was due thirty days later, on December 23, 1991.  Appellant
has not filed its brief.  Moreover, appellant has not filed a motion for extension of time showing
a reasonable explanation for the omission.  See Tex. R. App. P. Ann. 74(n) (Pamph. 1991). 
Accordingly, we dismiss this appeal for want of prosecution.  See Dickson v. Dickson, 541
S.W.2d 895 (Tex. Civ. App. 1976, writ dism'd w.o.j.).

[Before Justices Powers, Jones and Kidd]
Dismissed for Want of Prosecution
Filed:  February 5, 1992
[Do Not Publish]